(Por la Corte, a propuesta del
Juez Asociada Sr. Wolf.)
Por cuanto, con fecha 27 de julio de 1938 nos fué sometido el caso de epígrafe con la misma prueba y alegato en el caso de ase-sinato, núm. 6639 (ante, pág. 671) ;
Por Cuanto, el delito de portar armas es uno enteramente dis-tinto y separado del delito de asesinato y como tal debe ser juzgado, según se dijo en el caso de El Pueblo v. Peña, 50 D.P.R. 862, 865;
Por cuanto, por la propia estipulación del acusado se le sometió el caso de portar armas al juez de la corte inferior por la misma prueba que desfiló en el caso de asesinato, recayendo sentencia con-denatoria ;
Por cuanto, examinada dicha prueba no encontramos que el juez sentenciador incurriera en error manifiesto ni estuviese influido por pasión, prejuicio o parcialidad;
Por tanto, se confirma la sentencia apelada en este caso.
El Juez Asociado Sr. De Jesús uo intervino.